*713OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
With respect to the piping we do not reach any question of inconsistency with other commission rulings since the complaint alleged, petitioner’s expert testified and the hearing officer found that the piping was furnished to petitioner by the owner. As to the piping, therefore, petitioner, having paid no tax, has no right to a credit. As concerns the other materials used to construct the generator foundation, we concur with the reasoning of the Appellate Division memorandum (79 AD2d 761).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.